Citation Nr: 1547900	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2009, the Veteran presented testimony during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in March 2010 and November 2012, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned the Board for the purpose of appellate disposition.  For the reasons stated below, the AOJ complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA treatment records dated through 2014. While not all of these records have been reviewed by the AOJ in conjunction with the matter on appeal, they are largely cumulative and redundant of treatment records already associated with the claims file or are otherwise not pertinent to the claim.  Accordingly remand for initial AOJ consideration of this evidence is not warranted.

The Board notes that the electronic claims file includes a VA Form 9, Appeal to the Board, pertaining to the matters of entitlement to increased rating for left shoulder and knee disability and entitlement to a total disability rating based upon individual unemployability.  These matters are not yet certified to the Board.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.



FINDINGS OF FACT

1. A right knee disability did not manifest in service or for many years thereafter, and is not related to service.

2.  A right knee disability is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

1. A right knee disability was not incurred in or aggravated by service, and arthritis of the right knee may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A right knee disability is not proximately due to, the result of, or aggravated by a service connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2007 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection.  This letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2007 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private treatment records, as well as Social Security Administration (SSA) records.  

In the March 2010 remand, the Board instructed that the AOJ obtain records of treatment from the East Orange VA Medical Center since 1981.  A negative records response was received; a formal finding of records of unavailability was made; and the Veteran was so notified.  

For these reasons, the AOJ is found to have substantially complied with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

In addition, the Veteran was afforded a VA examination February 2013, pursuant to the Board's November 2012 remand instructions.  The examiner provided the requested opinions with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

Finally, the Veteran also presented testimony at the hearing in November 2009. During the hearing, the issue was clarified, the legal concepts were explained and there was inquiry as to outstanding evidence.  Furthermore, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge comply with 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Factual Background

The Veteran's service treatment records show that in January 1981, the Veteran reported he had injured his right knee when he bumped his knee against the hatch. The Veteran reported that he had taken Tylenol and applied heat.  Although there was no effusion or discoloration, and the medial ligament was strong, the Veteran's range of motion was decreased.  The Veteran was assessed as having a bruised tendon, and it was recommended that he take Ectrin, apply heat and wrap his knee in an ace bandage. A May 1981 separation examination indicated normal lower extremities.

October 1994 knee X-rays from the VA in East Orange were submitted by the Veteran.

Social security disability records show that the Veteran was in receipt of disability benefits for disorders of the back and a soft tissue injury to his lower limb. The records also reference the Veteran's knee.  In August 1998 there was no edema, no pain on palpation and normal range of movement of the knees.  A February 1999 medical history indicated that the Veteran injured his left knee in a motor vehicle accident in approximately 1989, and underwent left knee arthroscopy in 1994.  At that time, the Veteran denied injuries during his military service, and his gait was normal.

VA treatment records show that in April 2000 the Veteran walked without a limp. A problem list included osteoarthrosis of multiple sites from January 2001.

A March 2003 treatment note showed effusion and minimal tenderness to palpation over the lateral joint line of the right knee.

On VA examination April 2003, the Veteran's right knee flexion was to 140 degrees, with 0 degrees of extension.

A December 2004 x-ray of both knees was normal.

SSA records further document that, in 2004, the Veteran reported experiencing weakness in his knees, and range of motion testing showed flexion to 150 degrees and extension from 0 to 5 degrees.  In a 2005 disability consultation the Veteran indicated that he experienced bilateral knee pain for many years, which had progressed.  Range of motion testing revealed right knee flexion to 150, and impression was of knee pain by complaint.  In July 2005 the Veteran indicated that he experienced mild knee discomfort, and that his knees cracked when he went from a sitting to standing position, or walked; however, he reported that VA X-rays had been negative for significant pathology.  Range of motion testing of the knee showed flexion to 150 degrees, and extension from 0 to 5 degrees.  Past medical history in August 2005 included osteoarthritis, although this appeared to reference the low back.  A February 2006 rehabilitation counseling note indicated that the Veteran walked slowly with a cane and a slight limp. The Veteran reported a history of falling on a wet kitchen floor during his employment as a cook, after which he in part experienced weakness of the knees.

A February 2005 VA treatment note indicated that the Veteran reported experiencing bilateral knee pain, and popping and crunching when walking or climbing stairs. The Veteran's x-ray was reviewed, showing right knee narrowing of the patellofemoral joint and mild narrowing of the medial joint line, and tender patellar motion, and mild joint line tenderness. Elastic patellar supports were ordered.  

In July 2005, a knee x-ray showed no bone or joint abnormality. A May 2006 treatment note included assessment of arthritis, degenerative, back and knees. 

A September 2006 x-ray impression indicated that there might be synovial thickening, but that the right knee was otherwise within normal limits. Diagnosis was of patellar tendonitis. A December 2006 assessment continued to include arthritis, degenerative, back and knees, not ideal. 

A March 2007 x-ray impression of the right knee was of a normal right knee. April 2007 orthopedic note indicated that the Veteran reported anterior pain, for which he had taken Naproxen. He had a normal right knee x-ray. There was no effusion, and the patella was smooth. There was patellar tenderness. There was slight tenderness at both joint lines adjacent to the patellar tendon, and the Veteran was advised to apply moist heat, continue Naproxen, and use a Chopat Patellar tendon strap.

In June 2008, the Veteran's representative, in requesting an examination for the Veteran's right knee, described the Merck Manual Online Medical Library definition of secondary osteoarthritis as resulting from conditions that changed the microenvironment of the cartilage, which could include significant trauma. The representative focused on the in-service trauma experienced by the Veteran when he hit his leg against a hatch while jumping from a troop carrier.

An October 2008 bilateral knee x-ray impression was of no acute finding.  Mild narrowing of the medial joint compartment bilaterally with mild spurring along the superior pole of the right patella at the quadriceps tendon insertion was evident.

The Veteran was afforded a May 2009 VA examination, during which he reported that his right knee condition had its onset in January 1981, with a progressively worse course since onset. He indicated that his right knee was constantly painful, although he denied any right knee surgical interventions. The Veteran reported that daily activities were affected, such as walking or participating in sports. The Veteran reported a history of right knee pain and stiffness, such that he used a cane and brace, and his gait was antalgic.

On review of his claims folder, treatment records showed that the Veteran had a bruised tendon of the right knee in January 1981 after bumping his right knee against a hatch, and that he had been instructed to ace wrap the knee, apply heat and use Ectrin. The examiner observed that the Veteran's separation examination was silent for a right knee condition. On reviewing VA treatment notes, the examiner indicated that the Veteran had been seen in 2006 for patellar tendinosis of the right knee, with anterior pain, and treated with Naproxen.  X-rays from 2006, 2007 and 2008 showed no arthritis.  The 2008 x-ray did, however, show mild medial joint compartment narrowing with bilateral mild spurring. There was no available right knee MRIs. 2007 treatment notes indicated that Chopat patellar tendon strap had been ordered, and that the right knee had slight tenderness at both joint lines adjacent to the patellar tendon, such that the Veteran was advised to continue Naproxen and to use moist heat.

Right knee range of motion was from 0 to 110 degrees, with objective evidence of pain following repetitive motion, but without additional limitations. The Veteran reported that he had arthralgia, and the examiner clarified that this was subjective, not a diagnosis. Diagnosis was of right knee mild narrowing of the medial joint compartment with mild spurring along the superior pole of the right patella.

In a June 2009 addendum, the VA examiner opined that it was less likely than not that the Veteran's claimed chronic right knee condition was causally related to treatment in service for a bruised knee tendon. The examiner reasoned that there was medical documentation in 1981 for a bruised knee while in service, and that the Veteran received later VA treatment of the right knee although x-rays were without evidence of arthritis. The examiner opined that there was no evidence of a chronic right knee condition since 1981.

During his November 2009 Board hearing, the Veteran testified that he did not have knee problems prior to service, but that he injured his right knee when he jumped into banged his knee on the hatch, requiring a sick call visit, and bed rest.  He indicated that his knee was bruised, and the tendons were "messed up." He believed either an MRI or x-ray was performed.  The Veteran reported that several months following separation he sought care in East Orange, New Jersey, and based on x-rays was told that he had arthritis because of damage or injuries. The Veteran reported that he had been treated at Fort Myers, to include with cortisone shots, knee braces and a cane. He also reported that he favored his left knee, placing more weight on his right over the years and aggravating his right knee condition.

A December 2009 VA x-ray of the right knee revealed no acute osseous finding.  There was minimal narrowing along the medial joint compartment redemonstrated.  There was possible small knee joint effusion.  Minor abnormality was indicated.

Following a March 2010 remand, a January 2011 VA addendum to the 2009 opinion was obtained.  The Veteran had recently submitted his October 1994 X-rays of the right knee from East Orange, which although without a written report, were considered by radiology to be normal.  The examiner indicated that the Veteran's knee x-rays did not show osteoarthritis.  The examiner reviewed the Veteran's treatment for bilateral knee pain, tendinosis, as well as the service treatment records showing that the Veteran had been treated for right knee pain in 1981. The examiner opined that it was not likely that the Veteran's right knee pain was attributable to active duty. The examiner reasoned that the 1994 right knee x-ray was normal, and there remained no service treatment record evidence of a continuing right knee disorder during service; rather, there was just one appointment for a bruised right knee tendon in 1981, and the VA records suggested 2005 was the first orthopedic consult for knee pain. 

The examiner also opined that it was not likely that the right knee disability or pain was proximately due to or the result of the service-connected left knee disability. The examiner reasoned that there was no medical evidence to support a relationship between a bruised right knee in 1981 and a left knee condition.

A February 2011 VA treatment report reflects the Veteran's complaint of right knee pain.  He stated that it was incipient onset probably about 10 years ago.  Diagnosis of osteoarthritis of the right knee was noted. 

 X-ray in February 2011 revealed no acute finding.  There was mild spurring again seen along the superior pole of the patella at the quadriceps tendon insertion.

A March 2011 MRI was taken of the right knee based on a clinical impression of internal derangement.  Findings were of no fracture, significant arthritic change, or occult bone disease. There was no significant joint effusion. The medial meniscus and medial hyaline articular cartilages and lateral meniscus and lateral hyaline cartilages were normal. The anterior cruciate and posterior cruciate ligaments were normal. The patella sat normally in the femoral trochlea, and there was very minimal medial patellar cartilage fibrillation. The quadriceps tendon and patellar ligament were normal.  Hoffa's fat was unremarkable.  Posteriorly, there was no popliteal cyst or unexpected fluid collection of ganglion.  Muscles were normal. Impression was of minimal chondromalacia patella; otherwise normal knee.

A May 2011 addendum opinion regarding aggravation was sought from the VA examiner who provided the January 2011 addendum.  The examiner indicated that the claims folder was reviewed, and opined that it was not likely that the Veteran's claim of right knee condition was aggravated by a service-connected left knee disability.  The examiner reasoned that, per the service treatment records, the Veteran had been seen for right knee pain on one occasion in January 1981, with a diagnosis of a bruised tendon.  She indicated that the medical literature suggested this was a self-limiting event.  The examiner indicated that a prior April 2003 VA examination noted that the Veteran had twisted his left knee in March 1980 in Germany, and had left knee surgery sometime following service. The examiner reasoned that there was no medical evidence of any ongoing right knee condition since discharge from service.  Finally, she reasoned that all x-rays were negative for right knee arthritis.

In the November 2012 remand, the Board found the 2011 opinions inadequate, noting that the examiner did not discuss the Veteran's February 2011 x-ray or March 2011 MRI, or comment on the February 2011 orthopedic diagnosis of osteoarthritis of the right knee, with possible internal derangement, and found that 2005 was the earliest orthopedic consult for knee pain, without considering the Veteran's earlier records reflecting reports of knee complaints.  Further, the examiner opined that it was less likely than not that the right knee condition was caused by the service-connected left knee disability focusing on the lack of a relationship between the bruised right knee in service and the left knee without considering whether the left knee disability contributed to the Veteran's current right knee disabilities, not just the incident in service.

Accordingly, the Veteran was afforded another VA examination in February 2013.  The examiner indicated that she reviewed the entire claims file, including service treatment records, the 1994 x-ray report and recent x-ray and MRI reports from 2011.  She noted that the Veteran reported that he injured his right knee in 1980 when he jumped in the hatches and banged the knee.  Thereafter, he reported that the knee was achy here and there and had been achy over the years.  He denied other post-service injury to the knees.  

After physical examination and x-ray, the examiner diagnosed history of osteoarthritis of the right knee, but no current objective evidence, and very minimal chondromalacia patella of the right knee.

Subsequent to her review and examination, the examiner opined that the claimed right knee disability was less likely than not incurred in or caused by the claimed in-service injury or event.  In so finding, the examiner noted that the Veteran's service treatment records showed that the Veteran did not have a right knee condition in service.  Further, there was no documentation to support the chronicity of the right knee condition post service.  The Veteran's right knee x-rays were normal until 2011, at which time they showed minimal degenerative changes, which are not consistent with osteoarthritis.  Furthermore, she found that these radiologic findings of the right knee in 2011 were not confirmed by MRI done in 2011.  The MRI of the right knee showed very minimal chondromalacia, and that the knee was otherwise normal. 

With respect to the claim for service connection on a secondary basis, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected left knee condition.  In so finding, she noted that the Veteran's treatment records showed that he had been noted to be walking independently without a cane by the nursing staff.  She further noted that medical literature did not support that a right knee condition (chondromalacia) can be caused by osteoarthritis of the other knee.  Thus, she found it less likely as not that the claimed right knee disability is related to or worsened by the service-connected left knee degenerative joint disease.

III.  Law and Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154  (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

In this case, the record does not document any right knee complaints until 2004, and a possibly diagnosis of arthritis was noted until 2006. The Board notes that the passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, knee pathology, to include arthritis, was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation. 38 C.F.R. § 3.303.  Rather, whenever examined the right knee was normal.

Moreover, there is no competent evidence of record otherwise linking a knee disorder to his active service.  Instead, the only opinion on the matter weighs against the Veteran's claim.  In this regard, the VA examiner in February 2013 opined that, after review of the Veteran's claims file, including service treatment records and examination, it was less likely as not that the Veteran's right knee disability is related to service. The Board finds that the February 2013 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and took a history from him and provided rational for the opinion.  There is no contrary medical opinion on file.
 
The Board has also considered Veteran's report that he has experienced knee symptoms since service.  The Board acknowledges Veteran is competent to report symptoms present and past.  See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this case, the Board finds that the Veteran's assertions of knee symptoms in and since service are not credible.  We find the contemporaneous records showing a normal knee as well as denial of service-related injury when seeking treatment after service to be a far more credible history.

Right knee complaints or a knee disability were not "noted" in the Veteran's service treatment records.  While there was notation of decreased range of motion of the right knee with assessment of bruised tendon on one occasion, nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity. Furthermore, the separation examination disclosed that the right knee was normal at separation.

Moreover, the Veteran denied history of injury in service in medical evaluations associated with his post-service Social Security disability claim and also reported right knee injury related to a fall at work.  When complaining of right knee symptoms on VA treatment, the Veteran did not report a history of complaints dating back to service.

Finally, with respect to the diagnosed arthritis, there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest, at earliest notation, in 2006, with 2011 x-ray showed minimal degenerative changes. Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In regard to the claim for service connection for service connection for a right knee disability on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's claimed right knee disability and his service connected disabilities.  The only pertinent medical opinion of record is that of the February 2013VA examiner, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between the service-connected left knee disability.  The only credible, probative opinion of record weighs against the claim on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim for service connection on a secondary basis.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his right knee disability is related to service or to service connected disability, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record indicating no relationship between his current disability and service, to include the specific, reasoned opinion of the physician who performed the February 2013 VA examination.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right knee disability to include on a secondary basis. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


